DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see p. 12 of the Remarks, filed 17 May 2022, with respect to the failure of the references Park et al. (2011/0157144) and Qian et al. (2019/0147799) to teach or suggest the limitation of claim 1, “...wherein a magnitude of the second control signal is less than a magnitude of the i-th scan signal...” have been fully considered and are persuasive.  The rejection of 31 March 2022 is withdrawn. 


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device whose pixels respectively comprise a light emitting element, as well as second, third and third-first transistors.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a display device comprising: a pixel, wherein the pixel comprises: a light emitting element; a first transistor comprising a first electrode connected to a first power line, a second electrode connected to the light emitting element, and a control electrode connected to a first node; a second transistor comprising a first electrode connected to a data line, a second electrode connected to the first electrode of the first transistor, and a control electrode connected to an i-th scan line, wherein i is a natural number; a third-first transistor comprising a first electrode connected to the second electrode of the first transistor, a second electrode connected to a second node, and a control electrode receiving a first control signal; a third transistor comprising a first electrode connected to the second node, a second electrode connected to the first node, and a control electrode receiving a second control signal; and a dummy transistor comprising a first electrode receiving a reference voltage, a second electrode connected to the second node, and a control electrode connected to an emission line: wherein the i-th scan line provides an i-th scan signal to the control electrode of the second transistor, and wherein a magnitude of the second control signal is less than a magnitude of the i-th scan signal.
Thus, claim 1 is allowed.
ii.	Claims 2 – 13 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 13 are allowed.
iii.	Regarding claim 14, the cited prior art fails to singularly or collectively disclose a display device comprising: a pixel, wherein the pixel comprises: a light emitting element; a first transistor comprising a first electrode connected to a first power line, a second electrode connected to the light emitting element, and a control electrode connected to a first node; a second transistor comprising a first electrode connected to a data line, a second electrode connected to the first electrode of the first transistor, and a control electrode connected to an i-th scan line, wherein i is a natural number; a third-first transistor comprising a first electrode connected to the second electrode of the first transistor, a second electrode connected to a second node, and a control electrode receiving a control signal that; a third transistor comprising a first electrode connected to the second node, a second electrode connected to the first node, and a control electrode receiving the control signal; and a dummy capacitor comprising a first electrode receiving a reference voltage, and a second electrode connected to the second node wherein the i-th scan line provides an i-th scan signal to the control electrode of the second transistor, and wherein a magnitude of the control signal is less than a magnitude of the i-th scan signal.
Thus, claim 14 is allowed.
iv.	Claims 15 – 20 depend from and inherit the limitations of claim 14.
Thus, claims 15 – 20 are allowed.
---

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621